Citation Nr: 1003709	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran had active service from October 1971 to October 
1973.  

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that, in pertinent part, denied service connection for 
a chronic back disability, degenerative joint disease of the 
lumbar spine, and hepatitis C as well as denied a total 
disability rating by reason of individual unemployability, 
all of which the Veteran initially appealed.  In May 2008, 
the Veteran withdrew his appeal for all but the individual 
unemployability issue.  


FINDINGS OF FACT

1.  Service connection is currently in effect for tinnitus, 
rated 10 percent disabling; and bilateral hearing loss, rated 
as noncompensably disabling.  

2.  The Veteran reported that he had four years of high 
school education and work experience in welder and mechanic. 

3.  The Veteran's service-connected disabilities are shown to 
be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that he is unable to obtain 
or maintain substantially gainful employment as result of his 
service connected disabilities.  Applicable law provides that 
a total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, it is the established policy 
of the VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled on an extraschedular basis.  38 C.F.R. § 4.16(b).  

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The record reflects that service connection is currently in 
effect for tinnitus, rated 10 percent disabling, and 
bilateral hearing loss, rated noncompensably disabling.  His 
combined evaluation is 10 percent.  

On December 2005 VA examination, the Veteran's hearing acuity 
was shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
45
45
40
50
Left ear
50
55
55
55

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 45 
decibels in the right ear and 54 decibels in the left ear.  
Speech recognition ability was 88 percent in the right ear and 
92 percent in the left ear.  

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board finds that the Veteran is not entitled to a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  As the Veteran Veteran's 
service connected disabilities have a combined evaluation of 
10 percent, he clearly does not meet the percentage 
requirement s set forth in 38 C.F.R. § 4.16(a).  With respect 
to a total evaluation under 38 C.F.R. § 4.16(b), there is 
simply no medical evidence or opinion that the Veteran is 
unemployable as a result of his tinnitus and hearing loss.  
Absent evidence that the Veteran is unable to obtain or 
maintain employment due to his service connected 
disabilities, his claim must be denied.


ORDER

A total evaluation based on individual unemployability due to 
service-connected disabilities.  



____________________________________________
RAYMOND F. ERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


